NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 1 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DELANEY E. SMITH, Jr., M.D., an                 No. 16-56176
individual,
                                                D.C. No. 2:00-cv-05986-RGK-
                Plaintiff-Appellant,            CWX

and
                                                MEMORANDUM*
STEPHANIE SMITH, an individual;
BALDWIN HILLS MEDICAL GROUP
CORPORATION, a California Medical
Corporation,

                Plaintiffs,

 v.

LOS ANGELES COUNTY
METROPOLITAN TRANSPORTATION
AUTHORITY; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   R. Gary Klausner, District Judge, Presiding

                               Submitted May 24, 2017**


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Delaney E. Smith, Jr. appeals pro se from the district court’s order denying

his Federal Rule of Civil Procedure 60(b) motion. We have jurisdiction under 28

U.S.C. § 1291. We review for an abuse of discretion. Casey v. Albertson’s Inc.,

362 F.3d 1254, 1257 (9th Cir. 2004). We affirm.

      The district court did not abuse its discretion in denying Smith’s Rule 60(b)

motion because Smith filed his motion nearly ten years after this action was closed

and Smith failed to establish any basis for relief. See Fed. R. Civ. P. 60(c)(1) (a

motion to vacate an order under Rule 60(b) must be brought “within a reasonable

time”); Lemoge v. United States, 587 F.3d 1188, 1196 (9th Cir. 2009) (“What

constitutes ‘reasonable time’ depends upon the facts of each case, taking into

consideration the interest in finality, the reason for delay, the practical ability of the

litigant to learn earlier of the grounds relied upon, and prejudice to the other

parties.” (citation and internal quotation marks omitted)); Casey, 362 F.3d at 1260

(requirements for obtaining relief under Rule 60(b)(3)); United States v. Berke, 170

F.3d 882, 883 (9th Cir. 1999) (requirements for obtaining relief under Rule

60(b)(4)).

      We do not consider matters not specifically and distinctly raised and argued


without oral argument. See Fed. R. App. P. 34(a)(2).


                                            2                                      16-56176
in the opening brief, or arguments raised for the first time on appeal. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions and requests are denied.

      AFFIRMED.




                                         3                                    16-56176